DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                Election/Restrictions
2.	 Restriction to one of the following inventions is required under 35 U.S.C. 121:
 	I . Claims 1- 16, are drawn to method of making - up tabular string components using image detection, classified in CPC E21B7/042 . 
Il. Claims 17- 21 , are drawn to method of making -up tubular string components with change of rotation direction, classified in CPC E21B19/165.  
 The inventions are independent or distinct, each from the other because:
Inventions l and II are related as combination and subcombination. Inventions in
this relationship is distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcornbination has utility by itself or in other combinations (MPEP 9 606 05(c). In the instant case, the combination ( broad claims) as claimed does not require the particulars of the subcombinalion as claimed (more specific claims)  because the details in the subcombination claim 17 requires   method of making -up tubular string with change of rotation direction which is not recited in the combination (broad claim 1 ).   

The examiner has required restriction between combination and subcornbination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claims} depending from or otherwise requiring all the imitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821 04(a}. Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present! application, such claim may be subject to provisional statutory and/or nonstatulory double patenting rejections over the claims of the instant application.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a). Separate classification.
To show that each invention has attained recognition in the art as  a separate subject for inventive effort, and also a separate field of search.
b). Separate status in the art when they are classifiable together.
To show a recognition of separate inventive effort by inventors, may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
c). different  field of search.
To show it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s} (e.q., searching different main groups/sub-groups or electronic resources, or employing different  search queries), even though the inventions are classified together Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.148) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record  showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Remarks 
3.	 Examiner place a telephone call on 4/26/22 to Mr. Marlin  Smith ( Reg # 38,310) and explained attorney and left a brief message regarding this case has restriction with 2 groups . The call was to let him know that restriction is there and to elect one group. Examiner waited to get some response from Mr. Marlin Smith which did not result in making the election.  Applicant call on 4/28/22 and left message  saying that  he wanted written restriction to be mailed out. 


Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446. The examiner can normally be reached M- F 8 am -5.00 pm Flex. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interview practice. if attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Park Chan can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https:/www.uspto.gov/patents/apply/patent- center for more information about Patent Center and https:/www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHEELA C CHAWAN/
Primary Examiner, Art Unit 2669